Citation Nr: 0815140	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  95-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
July 14, 2006.

3.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from July 14, 2006.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and June 2002 rating decisions of 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The June 1994 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from 
September 1, 1993 (a temporary total disability evaluation 
based on hospitalization was assigned from the date of the 
grant of service connection, July 6, 1993, through August 31, 
1993), and denied the veteran's claim for service connection 
for asthma.  The June 2002 rating decision denied his claim 
of entitlement to special monthly compensation.

The Board notes that a rating decision in October 2006 
increased the evaluation for service-connected PTSD from 30 
percent to 70 percent, effective from July 14, 2006.  The 
veteran's appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (even if a rating is increased during the pendency 
of an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

This case was previously before the Board in August 2003 and 
May 2007.


FINDINGS OF FACT

 1.  For the full pendency of the veteran's claim for a 
higher initial rating for PTSD, competent medical evidence 
indicates that he has been demonstrably unable to obtain or 
retain employment due to PTSD.

2.  Asthma was initially clinically demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be etiologically related to service.

3.  The veteran does not have additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability rating for PTSD.

5.  The veteran does not have loss of use of any extremity, 
and is not blind, a patient in a nursing home, housebound, or 
in need of regular aid and attendance, due to service-
connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 100 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995), 
VAOPGCPREC 3-2000.

2.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on account of being housebound, are not met. 38 C.F.R. §§ 
1114(l), (s), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the maximum available schedular rating with 
respect to the veteran's claim for a higher initial rating 
for PTSD.  Therefore, no further notice or development is 
needed with respect to this issue.  VCAA notice as applied to 
the additional claims on appeal is discussed directly below.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

June and September 2007 VCAA notice letters were issued with 
respect to the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
or housebound status.  The June 2007 VCAA letter also 
provided VCAA notice with regard to the veteran's claim for 
entitlement to service connection for asthma.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims.  These letters also informed him of 
his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. In 
addition, these VCAA notice letters explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the veteran was provided VCAA notice in 
June 2007 and September 2007, as described above.  The 
veteran has not replied to the VCAA notices and there is no 
indication that additional development would substantiate the 
claims.  Although no supplemental statement of the case 
(SSOC) was provided after issuance of these VCAA letters, 
such an SSOC would have been pointless, since no additional 
evidence was received.  These are longstanding claims that 
have been extensively developed, to include obtaining 
voluminous records of VA treatment and records from the 
Social Security administration.  The records associated with 
the claims files contain sufficient evidence, and all 
evidence necessary, to adjudicate the claims.  The appellant 
has been provided all required procedural due process and has 
been extended every opportunity to submit evidence and 
argument in support of his claims.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, service personnel records, reports 
of VA post-service treatment, reports of private treatment, 
records of the Social Security Administration, and reports of 
VA examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Entitlement to Service Connection for Asthma

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

At the veteran's RO hearing in June 1995, he indicated that 
the first time he had a bronchial condition was when he was 
hospitalized during service basic training for about a month 
with bronchial pneumonia.  He indicated that he could not get 
out of bed for a couple of weeks and then used a wheelchair.  
He stated that he has continued to have problems breathing 
since that time.  However, he further stated that after the 
in-service one-month hospitalization for pneumonia, he did 
not received further treatment for this problem during 
service, and that thereafter he first sought treatment for 
breathing problems in 1989 or 1990 (he was discharged from 
service in March 1970).  He asserted that he was first 
diagnosed as having asthma in 1989 or 1990.

Service medical records and service department records do not 
corroborate the veteran's account of events.  Although the 
veteran did not mention childhood asthma at his June RO 
hearing, at the veteran's service entrance examination in 
January 1968, a pre-service history of asthma was noted.  The 
handwritten notation of the reviewing physician appears to 
indicate by history that the last trouble with asthma had 
occurred at age 7.  Clinical evaluation of the lungs and 
chest at the January 1968 service entrance examination was 
normal, as was a chest X-ray.  Therefore the presumption of 
sound condition upon entry into service applies in this case 
with respect to the veteran's lungs.  38 U.S.C.A. § 1111 
(West 2002).  Service medical records contain no complaints 
or diagnoses relating to the lungs.  Clinical evaluation of 
the lungs and a chest X-ray were normal in December 1969 and 
again in March 1970.  In a report of medical history 
completed in March 1970, the veteran indicated histories of 
hay fever, asthma, and shortness of breath, but no incident 
of in-service pneumonia or in-service breathing problems was 
indicated by the veteran or the reviewing examiner.  

Service personnel records also contain no record of 
hospitalization for pneumonia during the first months of 
service.  According to the records, the veteran enlisted and 
reported for recruit training in February 1968.  In May 1968 
he went on an unauthorized absence (absent without leave), 
and was apprehended by military authorities in Hollywood, 
California, 18 days later.   He again reported for recruit 
training in July 1968, which he completed in August 1968.  In 
December 1968 he participated in combat operations in 
Vietnam.  There is no indication or description of a one-
month hospitalization for pneumonia in the several records 
relating to the time frame of his initial training during his 
service.  

Service medical and personnel records do include records of 
treatment for depression and anxiety during his period of 
service in Vietnam, and of inpatient treatment for a 
fractured mandible from July 1969 to August 1969, but there 
is no indication in any of these records of any in-service 
complaints or treatment of pneumonia or other lung problems 
during service.  A Navy Discharge Review document containing 
detailed descriptions of the veteran's period of service, 
including a summary of his medical records, includes 
descriptions of treatment for a nervous disorder in June 1969 
and a fractured mandible in August 1969, but contains no 
indication of a one-month hospitalization for pneumonia 
during basic training.  

In light of the documentation of the veteran's period of 
active service with no description or indication of in-
service treatment or hospitalization for pneumonia or other 
breathing problems, the Board finds that the veteran's 
testimony describing a one-month period of hospitalization 
for pneumonia during basic training is not credible.  The 
Board finds that the documentation of the veteran's period of 
service, including service medical records which contain 
normal clinical evaluations of the lungs and negative chest 
X-rays, and no documentation or history of hospitalization 
for pneumonia, are of much greater probative value than his 
June 1995 RO hearing testimony.  The preponderance of the 
evidence shows that a period of one-month hospitalization for 
pneumonia during basic training did not occur.

Consistent with the Board's findings, an August 1972 private 
psychiatric hospital admission summary contains no reference 
to breathing problems.  The section entitled "prior 
hospitalizations" contains no indication of a prior in-
service hospitalization for pneumonia.  

At his June 1995 RO hearing, the veteran stated that he began 
to receive treatment for breathing problems in 1989 or 1990.  
Consistent with this testimony, August 1993 VA medical 
discharge instructions include a prescription for albuterol.  
A September 1993 VA record of treatment includes in the 
"plan" section the notation "chest XR-Asthma."  A record 
of treatment of the same date includes diagnoses of asthma 
and PTSD.  At a VA general medical examination in March 1994, 
the veteran used an inhaler prior to the examination. On 
examination, the lungs were clear to percussion and 
auscultation.  He was diagnosed as having asthma.  Subsequent 
treatment records include recurrent diagnoses of asthma, but 
do not relate asthma to service by history or by medical 
opinion. 

In sum, the veteran's lungs were clinically evaluated as 
normal at entrance into service, during service, and at 
discharge from service.  Although the veteran has indicated 
that he was hospitalized for one month with pneumonia during 
basic training, the Board has found that this assertion is 
not credible, and that the great weight of the evidence shows 
that no such incident occurred.  Although the veteran is 
competent to report symptoms of problems during the years 
shortly after service, the Board has found him less than 
fully credible, and the lack of a diagnosis or treatment for 
asthma for at least 18 years after service constitutes 
significant evidence against the claim.  Further, in light of 
the presumption of soundness, the Board finds that the 
evidence further shows clearly and unmistakably that asthma 
was not incurred or aggravated during service.  Cf. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).  By the veteran's account 
asthma was first diagnosed in 1989 or 1990, many years after 
service.  Records associated with the claims files reflect 
diagnoses of asthma no earlier than 1993, over 20 years after 
service.  The veteran's testimony and the medical records 
associated with the claims files indicate that the first 
post-service treatment diagnosis of asthma was more than 18 
years after service, and this fact weighs heavily against the 
veteran's claim for service connection for asthma.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the veteran's contentions in this 
matter, but the veteran is not competent to provide a medical 
opinion as to when a diagnosis of asthma was first 
appropriate, or whether any claimed in-service incident has 
resulted in current asthma.  As a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and service connection for asthma is not warranted.  
Accordingly, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Entitlement to special monthly compensation

The veteran claims entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person, or on account of being 
housebound. These matters are governed by provisions of 38 
U.S.C.A. § 1114 (l), (s); and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation is payable if as the result of service-connected 
disability, the veteran has an anatomical loss or loss of use 
of both feet, or of one hand and one foot; has blindness in 
both eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  There is no evidence or claim of any 
service-connected anatomical loss or loss of use of any 
extremity, or of blindness or visual acuity of 5/200, to 
warrant further consideration of these criteria.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a). Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:

(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  See 38 U.S.C. 1114(s); 38 
C.F.R. § 3.350(i)(2).

Entitlement to the SMC benefits discussed above requires that 
the conditions described be due to service-connected 
disability.  In this case, the disabilities for which service 
connection has been granted are PTSD, now rated as 100 
percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as noncompensably 
disabling.  Although, as a result of today's Board decision, 
the veteran has a single disability rated as 100 percent 
disabling (PTSD), he does not have additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems.  Accordingly, 
entitlement to special monthly compensation is not warranted 
based on the schedular criteria set forth at 38 U.S.C.A. § 
1114(s). 

The veteran's service-connected disabilities are PTSD, 
hearing loss, and tinnitus.  There is no evidence indicating 
that any of these conditions cause the veteran in any way to 
be permanently housebound, or impair his ability to leave the 
house.  He is not confined or substantially confined due to 
psychiatric disability.  He attends medical appointments and 
VA examinations regularly, and there is no indication that he 
is housebound or in need of aid and attendance.  An August 
2006 VA examination indicates that he is mentally competent.  
His service-connected psychiatric and hearing problems have 
not been indicated to interfere with his activities of daily 
living, and the medical evidence gives rise to no reasonable 
basis upon which such a finding might be made based on the 
facts of this case.  The evidence shows clearly that the 
veteran is not blind; is not permanently bedridden; and is so 
helpless as to be in need of regular aid and attendance as 
determined under criteria enumerated under 38 C.F.R. § 
3.352(a).  In the extensive medical evidence of record, there 
is no indication that the veteran is unable to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; is in frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; is 
unable to feed himself because of the loss of coordination of 
upper extremities or because of extreme weakness; is unable 
to attend to the wants of nature; or experiences incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment.  In light of the 
foregoing, the Board finds that the criteria for the benefit 
sought are not met or approximated.  The preponderance of the 
evidence is against the claim, and entitlement to special 
monthly compensation based on the need for aid and 
attendance, or housebound status, is not warranted.



Higher Initial Rating for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The RO appears to have construed the claim for a higher 
rating for PTSD in this case as a claim for an increased 
rating received in February 2002.  However, the Board notes 
that an initial rating for service connection for PTSD and 
depression was assigned by the RO in June 1994; a timely 
notice of disagreement with this rating was received in 
August 1994; a statement of the case was issued in January 
1995; and a timely (within one year of notice of the June 
1994 RO rating decision) substantive appeal was received in 
March 1995.  The veteran has continued his appeal through the 
present time.  Thus the matter on appeal is entitlement to a 
higher initial rating for PTSD and depression.  The staged 
initial ratings as currently assigned are: 100 percent 
(temporary total hospitalization rating) from July 6, 1993 
through August 31, 1993; 30 percent from September 1, 1993 
through March 18, 2002; 100 percent (temporary total 
hospitalization rating) from March 19, 2002 through April 30, 
2002; 30 percent from May 1, 2002 through July 13, 2006; and 
70 percent from July 14, 2006.

The rating criteria for psychiatric disability were changed 
effective November 7, 1996, during the pendency of this 
appeal.  Either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating for PTSD was warranted 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  In such cases, the psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(in effect prior to November 7, 1996).  These rating criteria 
may be applied for the full pendency of the claim on appeal, 
which pre-dates the change in rating criteria in November 
1996.  VAOPGCPREC 3-2000.  

The Board has considered the Global Assessment of Functioning 
(GAF) scores that have been reported in recent years.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  

GAF scores form 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  GAF scores 
from 51 to 60 represent moderate symptoms, such as flat 
affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).
 
For a period of VA psychiatric hospitalization in October 
1994, a GAF score of 40 was assigned at the time of admission 
and a GAF score of 75 was assigned at the time of discharge.  
At discharge from VA psychiatric hospitalization from July 
1996 to August 1996, a GAF score of 50 was assigned.  In 
April 2000, a VA psychiatrist, and a licensed clinical social 
worker, signed a letter on the veteran's behalf, in which it 
was reported that the veteran had completed psychological 
testing with a score which reflected severe PTSD.  The 
validity rating of the psychological testing was 
characterized as excellent.  After a "multi-disciplinary 
assessment" involving multiple clinicians, a GAF score of 45 
was assigned, "solely due to PTSD."  In a discharge report 
of VA psychiatric hospitalization from March 5, 2002 through 
March 19, 2002, a GAF score of 30 was assigned.  The 
psychiatric diagnoses included PTSD.  A VA treatment note, 
dated in April 2002, reflects a diagnosis of PTSD when a GAF 
score of 50 was assigned.  At a VA compensation examination 
five days later in April 2002, an overall GAF score of 60, 
and of 70 due to service-connected PTSD, was assigned.  In a 
May 2004 letter written on the veteran's behalf, signed by a 
VA psychiatrist and a licensed clinical social worker, it was 
reported that psychological testing of the veteran performed 
in September 2003 revealed worsening of his PTSD symptoms and 
in his social functioning.  A GAF score of 42 was assigned.  
The score was interpreted as reflecting severe impact of his 
psychiatric symptoms on his social and occupational 
functioning.  It was indicated that the veteran's compliance 
with treatment had been good.  The significant majority of 
the GAF scores assigned over the many years of the pendency 
of the claim on appeal are 50 and below, based largely and in 
several instances solely on PTSD.  Based on the entire 
record, the GAF scores above 50 appear highly anomalous.  As 
noted above, scores ranging form 30 to 50 represent serious 
to major psychiatric impairment.  Consistent with the Board's 
findings in this regard, at a VA examination in July 2006, a 
GAF of 46 was assigned, and the examiner opined that "the 
veteran is considered unemployable on the basis of his 
history and impaired functioning with PTSD symptoms."

Records of the Social Security Administration indicate that 
the veteran began receiving Social Security Disability 
Insurance, based on disability that began in March 1993.  The 
primary diagnosis for his SSA disability was PTSD, and the 
secondary diagnosis was osteoarthritis.  He was examined by 
SSA for continuing disability in February 2001 and his 
disability benefits based on PTSD and osteoarthritis were 
continued.  From a review of the records it is apparent that 
PTSD was by far the more significant of these two indicated 
impairments.  Although VA is not bound by disability 
determinations of SSA, the Board does accept the SSA records 
under the facts of this case as evidence tending to show that 
the veteran has been unemployable from 1993 forward, based 
primarily on disability due to PTSD.

The records of treatment associated with the claims files are 
voluminous.  The Board finds that the GAF scores assigned and 
the findings of the SSA are generally consistent with what is 
shown in the treatment records.  Specifically, the records 
indicate that that the veteran has experienced a level of 
disability such that he has been demonstrably unable to 
obtain or retain employment due to PTSD during the full 
pendency of the initial rating claim on appeal.  Accordingly, 
a rating of 100 percent for PTSD for the full pendency of the 
claim on appeal is warranted.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), VAOPGCPREC 3-2000.  This is the 
maximum schedular rating available for this disability. 




ORDER

Entitlement to a 100 percent rating for PTSD for the full 
pendency of the claim on appeal is granted.

Entitlement to service connection for asthma is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


